Exhibit 10.46
RELIANT RESOURCES, INC.
2002 ANNUAL INCENTIVE COMPENSATION PLAN FOR EXECUTIVE OFFICERS
(As Established Effective March 1, 2002)
First Amendment
Reliant Energy, Inc., a Delaware corporation (formerly Reliant Resources, Inc.),
having established the Reliant Resources, Inc. 2002 Annual Incentive
Compensation Plan For Executive Officers, effective March 1, 2002 (the “Plan”),
and having reserved the right under Section 12 thereof to amend the Plan, does
hereby amend the Plan, effective as of the dates set forth herein, as follows:
1. Effective as of April 26, 2004, all references in the Plan to “Reliant
Resources, Inc.” and “Reliant Resources, Inc. 2002 Annual Incentive Compensation
Plan For Executive Officers” are hereby amended to read “Reliant Energy, Inc.”
and “Reliant Energy, Inc. Annual Incentive Compensation Plan For Executive
Officers,” respectively, and the definitions of “Company” and “Plan” in
Section 2 of the Plan are hereby amended to read as follows:
“Company: Reliant Energy, Inc., or any successor thereto.”
“Plan: This Reliant Energy, Inc. 2002 Annual Incentive Compensation Plan for
Executive Officers, as amended from time to time.”
2. Effective as of January 1, 2008, the definition of “Savings Plan” in
Section 2 of the Plan is hereby amended to read as follows:
“Savings Plan: The Reliant Energy, Inc. Savings Plan, as amended and restated
effective January 1, 2006 and as thereafter amended, and any successor plan
adopted by the Company.”

 

 



--------------------------------------------------------------------------------



 



3. Effective as of January 1, 2008, the first sentence in Section 7 of the Plan
is hereby amended to read as follows:
“The Committee has sole and absolute authority and discretion to determine the
time and manner in which Awards, if any, shall be paid under this Plan, subject
to Section 7(b) below.”
4. Effective as of January 1, 2008, Section 7(b) of the Plan is hereby amended
to read as follows:
“(b) Date of Payment: Except as provided under Section 7(c), payment of Awards
shall be made as soon as practicable (as determined by the Committee) following
the close of the Plan Year, but in no event later than March 15th immediately
following the close of the Plan Year (the ‘Payment Date’).”
IN WITNESS WHEREOF, Reliant Energy, Inc. has caused these presents to be
executed by its duly authorized officer in a number of copies, all of which
shall constitute one and the same instrument, which may be sufficiently
evidenced by any executed copy thereof, this 27th day of September 2007, but
effective as of the dates set forth herein.

            RELIANT ENERGY, INC.
      By:   /s/ Karen D. Taylor         Karen D. Taylor        Senior Vice
President – Human Resources   

 

2